Mr. Justice Bradley
delivered the opinion of the court.
A mere statement of the bill is sufficient to show that it cannot be sustained. Whilst it undoubtedly presents some matters *257of equitable consideration, they are so mixed up with others of a different character, or which cannot be entertained by the Circuit Court of the United - States, and which constitute the main object and purpose of the suit, as to make the bill essentially bad on demurrer. In the first place, the great object of the suit is to enjoin and stop litigation in the State courts, and to .bring all the litigated questions before the Circuit Court. This is one of the things which the Federal courts are expressly prohibited from, doing. By the -act- of March 2, 1798, it was declared that a writ of injunction shall not be granted to stay proceedings in a, State court. This, prohibition is repeated in sect. 720 of the Revised Statutes, and extends to all cases except where otherwise provided by the Bankrupt Law. This objection alone is sufficient ground for sustaining the demurrer to the bill. In the next place, the claim that the court ought to interfere on account of multiplicity of .suits is manifestly unfounded. Only three suits are specified for this purpose in the bill, and each of these has a distinct object, founded on a distinct ground, and is instituted by a distinct class of claimants, who hád a. perfect right to institute the suit they did. The-State courts have full and ample jurisdiction of the cases, and no sufficient reason appears for interfering with their proceedings. The decree of the Circuit Court is affirmed.